Mera Matthews
Alaska Bar No. 0605020
John Cashion
Alaska Bar No. 9806025
CASHION GILMORE LLC
1007 W. 3rd Avenue, Suite 301
Anchorage, AK 99501
Telephone: (907) 222-7932
Facsimile: (907) 222-7938
Emails: mera@cashiongilmore.com
         john@cashiongilmore.com

Attorneys for Andrea Lauria



                          IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF ALASKA

 ANDREA LAURIA,

                                    Plaintiff,

 vs.

 UNITED STATES OF AMERICA and
 CHRIS HEITSTUMAN,

                                    Defendant.               Case No. 3:20-cv-00210-SLG


                             OPPOSITION TO MOTION TO DISMISS

        COMES NOW Plaintiff Andrea Lauria, by and through her attorneys Cashion

Gilmore LLC, and opposes the Motion to Dismiss for Lack of Jurisdiction. Dismissal

is not appropriate because Plaintiff has filed an amended complaint with the consent

of the United States that cures any deficiency identified in the Motion to Dismiss.



OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG                           Page 1 of 3

           Case 3:20-cv-00210-SLG Document 11 Filed 11/05/20 Page 1 of 3
        The government moves to dismiss the complaint because the named

defendants are the United States Department of Homeland Security and Chris

Heitstuman, and the appropriate defendant under a Federal Tort Claims Act case is

the United States. The motion cites Kennedy v. U.S. Postal Service1in support of the

argument that the complaint be dismissed. In Kennedy the plaintiff sued the United

States Postal Service under the Federal Tort Claims Act.2 The court concluded that

the United States Postal Service is not a proper plaintiff under the Federal Tort Claims

Act. Critically, the court also upheld the lower court’s determination that allowing an

amendment to substitute the United States for the United States Postal Service would

be futile because federal postal service employees are preempted from bringing an

action under the FTCA by statute.3

        Here, a motion to amend the complaint with consent of the United States was

filed and granted after the Motion to Dismiss was filed. There is not a statute that

prevents a private person from bringing an action against the United States for the

wrongful conduct of a Department of Homeland Security law enforcement officer. The

amended complaint removes the United States Department of Homeland Security and



1
  145 F.3d 1077 (9th Cir. 1998).
2
  Id. at 1078.
3
  Id. (“Federal employees alleging employment-related tort claims subject to the CSRA
may not bring an action under the FTCA.”). The Government also cites Lance v.
United States, 70 F.3d 1093 (9th Cir. 1995) in support of its position that Ms. Lauria’s
claims be dismissed. In Lance a volunteer worker at a Veteran’s Administration
hospital was injured and received treatment for the injury at the hospital. He then
sued for medical malpractice under the FTCA. The Court dismissed the claim
concluding that it the Federal Employees Compensation Act provided the exclusive
remedy for the injury and treatment of the injury.
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG                Page 2 of 3

           Case 3:20-cv-00210-SLG Document 11 Filed 11/05/20 Page 2 of 3
names in its stead the United States. Pursuant to Civil Rule 21, the “[m]isjoinder of

parties is not a ground for dismissing an action.” Because the non-opposed Motion

to Amend has been granted, the Motion to Dismiss as to the United States is moot.

         The Motion to Dismiss also addresses whether the complaint should be

dismissed against Chris Heitstuman. To date Heitstuman has not been served with

the complaint. If the United States certifies that Heitstuman was acting within his

scope of employment when the wrongful conduct against Lauria occurred then

Heitstuman would be appropriately dismissed from the action.4                        Barring such

certification Heitstuman is a proper plaintiff in this action.

         For these reasons the Motion to Dismiss should be denied.

                                                             CASHION GILMORE LLC
                                                             Attorneys for Andrea Lauria

                                                             /s/ Mera Matthews
                                                             _______________________
                                                             Mera Matthews
                                                             Alaska Bar No. 0605020
                                                             John P. Cashion
                                                             Alaska Bar No. 9806025
CERTIFICATE OF SERVICE:

I hereby certify that a true and correct copy
of the foregoing was served electronically
on November 5, 2020 via the Court’s CM/ECF
system on the following:

Marie Scheperle
Marie.Scheperle@usdoj.gov

Seth Beausang
seth.beausang@usdoj.gov

CASHION GILMORE LLC

By: s/ Mera Matthews




4
    See 28 U.S.C. § 2679(d)(1)-(2).
OPPOSITION TO MOTION TO DISMISS
Lauria v. United States et al., Case No. 3:20-cv-00210-SLG                            Page 3 of 3

            Case 3:20-cv-00210-SLG Document 11 Filed 11/05/20 Page 3 of 3
